DETAILED ACTION
This is in response to Application # 17/372,925; which is a continuation of Application # 16/536,908 (now US 11,064,533).  Claims 1-16 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 3-4, 5, 7-8, 9, 11-12, 13, and 15-16 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 5-6, 7, 11-12, 13, 17-18, 19, and 23-24 of prior U.S. Patent No. 11,064,533. This is a statutory double patenting rejection.
Instant Application
US 11,064,533
1. A method performed by a terminal for a wireless communication system, the method comprising: 

receiving, from a base station, a random access response (RAR) including an uplink grant for a transmission of a message 3 (MSG3) associated with a random access procedure and first information associated with a type for a first channel access procedure for the transmission of the MSG3; 

performing the first channel access procedure based on the type identified by the first information; 

transmitting, to the base station, the MSG3 associated with the random access procedure based on the first channel access procedure; 

receiving, from the base station, downlink control information (DCI) scheduling a retransmission of the MSG3, the DCI including second information associated with a type for a second channel access procedure for the retransmission of the MSG3; 

performing the second channel access procedure based on the type identified by the second information; and transmitting, to the base station, the MSG3 based on the second channel access procedure.

3. The method of claim 1, wherein the type for the first channel access procedure or the second channel access procedure includes a first type or a second type, wherein the first type is performed by sensing a channel during a plurality of slot durations within a contention window, and wherein the second type is performed by sensing the channel for a predetermined duration.

4. The method of claim 3, wherein the type for the first channel access procedure or the second channel access procedure further includes a third type, and wherein the third type is performed by not sensing the channel.

1. A method performed by a terminal in a wireless communication system, the method comprising: 

receiving, from a base station, a random access response (RAR) including an uplink grant for transmission of a message 3 (MSG3) associated with a random access procedure, the uplink grant including first information associated with a type for a first channel access procedure for the transmission of the MSG3; 
performing the first channel access procedure based on the type identified by the first information; 

transmitting, to the base station, the MSG3 associated with the random access procedure based on the first channel access procedure; 

receiving, from the base station, downlink control information (DCI) scheduling a retransmission of the MSG3, the DCI including second information associated with a type for a second channel access procedure for the retransmission of the MSG3; 

performing the second channel access procedure based on the type identified by the second information; and transmitting, to the base station, the MSG3 based on the second channel access procedure.

5. The method of claim 1, wherein the type for the first channel access procedure or the second channel access procedure includes a first type or a second type, wherein the first type is performed by sensing a channel during a plurality of slot durations within a contention window, and wherein the second type is performed by sensing the channel for a predetermined duration.

6. The method of claim 5, wherein the type for the first channel access procedure or the second channel access procedure further includes a third type, and wherein the third type is performed by not sensing the channel.
5. A method performed by a base station for a wireless communication system, the method comprising: 

transmitting, to a terminal, a random access response (RAR) including an uplink grant for a transmission of a message 3 (MSG3) associated with a random access procedure and first information associated with a type for a first channel access procedure for the transmission of the MSG3; 

transmitting, to the terminal, downlink control information (DCI) scheduling a retransmission of the MSG3 in case that the MSG3 is not received, 

the DCI including second information associated with a type for a second channel access procedure for the retransmission of the MSG3; and 

receiving, from the terminal, the MSG3 based on the second channel access procedure, which is based on the type identified by the second information.

7. The method of claim 5, wherein the type for the first channel access procedure or the second channel access procedure includes a first type or a second type, wherein the first type is performed by sensing a channel during a plurality of slot durations within a contention window, and wherein the second type is performed by sensing the channel for a predetermined duration.

8. The method of claim 7, wherein the type for the first channel access procedure or the second channel access procedure further includes a third type, and wherein the third type is performed by not sensing the channel.

7. A method performed by a base station in a wireless communication system, the method comprising: 

transmitting, to a terminal, a random access response (RAR) including an uplink grant for receiving a message 3 (MSG3) associated with a random access procedure, the uplink grant including first information associated with a type for a first channel access procedure for the transmission of the MSG3; 

transmitting, to the terminal, downlink control information (DCI) scheduling a retransmission of the MSG3 in case that the transmission from the terminal of the MSG3 associated with the random access procedure based on the first channel access procedure is not received, 

the DCI including second information associated with a type for a second channel access procedure for the retransmission of the MSG3; and 

receiving, from the terminal, the MSG3 based on the second channel access procedure, which is based on the type identified by the second information.

11. The method of claim 7, wherein the type for the first channel access procedure or the second channel access procedure includes a first type or a second type, wherein the first type is performed by sensing a channel during a plurality of slot durations within a contention window, and wherein the second type is performed by sensing the channel for a predetermined duration.

12. The method of claim 11, wherein the type for the first channel access procedure or the second channel access procedure further includes a third type, and wherein the third type is performed by not sensing the channel.
9. A terminal for a wireless communication system, the terminal comprising: a transceiver; and a controller configured to: receive, from a base station via the transceiver, a random access response (RAR) including an uplink grant for a transmission of a message 3 (MSG3) associated with a random access procedure and first information associated with a type for a first channel access procedure for the transmission of the MSG3, 

perform, via the transceiver, the first channel access procedure based on the type identified by the first information, transmit, to the base station via the transceiver, the MSG3 associated with the random access procedure based on the first channel access procedure, 

receive, from the base station via the transceiver, downlink control information (DCI) scheduling a retransmission of the MSG3, the DCI including second information associated with a type for a second channel access procedure for the retransmission of the MSG3, 

perform, via the transceiver, the second channel access procedure based on the type identified by the second information, and transmit, to the base station via, the transceiver, the MSG3 based on the second channel access procedure.

11. The terminal of claim 9, wherein the type for the first channel access procedure or the second channel access procedure includes a first type or a second type, wherein the first type is performed by sensing a channel during a plurality of slot durations within a contention window, and wherein the second type is performed by sensing the channel for a predetermined duration,

12. The terminal of claim 11, wherein the type for the first channel access procedure or the second channel access procedure further includes a third type, and wherein the third type is performed by not sensing the channel.

13. A terminal in a wireless communication system, the terminal comprising: a transceiver; and a controller configured to: receive, from a base station, via the transceiver, a random access response (RAR) including an uplink grant for a transmission of a message 3 (MSG3) associated with a random access procedure, the uplink grant including first information associated with a type for a first channel access procedure for the transmission of the MSG3, 

perform, via the transceiver, the first channel access procedure based on the type identified by the first information, transmit, to the base station, via the transceiver, the MSG3 associated with the random access procedure based on the first channel access procedure, 

receive, from the base station, via the transceiver, downlink control information (DCI) scheduling a retransmission of the MSG3, the DCI including second information associated with a type for a second channel access procedure for the retransmission of the MSG3, 

perform, via the transceiver, the second channel access procedure based on the type identified by the second information, and transmit, to the base station, via the transceiver, the MSG3 based on the second channel access procedure.

17. The terminal of claim 13, wherein the type for the first channel access procedure or the second channel access procedure includes a first type or a second type, wherein the first type is performed by sensing a channel during a plurality of slot durations within a contention window, and wherein the second type is performed by sensing the channel for a predetermined duration.

18. The terminal of claim 17, wherein the type for the first channel access procedure or the second channel access procedure further includes a third type, and wherein the third type is performed by not sensing the channel.
13. A base station for a wireless communication system, the base station comprising: a transceiver; and a controller configured to: 

transmit, to a terminal via the transceiver, a random access response (RAR) including an uplink grant for a transmission of a. message 3 (MSG3) associated with a random access procedure and first information associated with a type for a first channel access procedure for the transmission of the MSG3, 

transmit, to the terminal via the transceiver, downlink control information (DCI) scheduling a retransmission of the MSG3 in case that the MSG3 is not received, 

the DCI including second information associated with a type for a second channel access procedure for the retransmission of the MSG3, and 

receive, from the terminal via the transceiver, the MSG3 based on the second channel access procedure, which is based on the type identified by the second information.

15. The base station of claim 13, wherein the type for the first channel access procedure or the second channel access procedure includes a first type or a second type, wherein the first type is performed by sensing a channel during a plurality of slot durations within a contention window, and wherein the second type is performed by sensing the channel for a predetermined duration.

16. The base station of claim 15, wherein the type for the first channel access procedure or the second channel access procedure further includes a third type, and wherein the third type is performed by not sensing the channel.

19. A base station in a wireless communication system, the base station comprising: a transceiver; and a controller configured to: 

transmit, to a terminal, via the transceiver, a random access response (RAR) including an uplink grant for a transmission of a message 3 (MSG3) associated with a random access procedure, the uplink grant including first information associated with a type for a first channel access procedure for the transmission of the MSG3, 

transmit, to the terminal, via the transceiver, downlink control information (DCI) scheduling a retransmission of the MSG3 in case that the transmission from the terminal of the MSG3 associated with the random access procedure based on the first channel access procedure is not received, 

the DCI including second information associated with a type for a second channel access procedure for the retransmission of the MSG3, and 

receive, from the terminal, via the transceiver, the MSG3 based on the second channel access procedure, which is based on the type identified by the second information.

23. The base station of claim 19, wherein the type for the first channel access procedure or the second channel access procedure includes a first type or a second type, wherein the first type is performed by sensing a channel during a plurality of slot durations within a contention window, and wherein the second type is performed by sensing the channel for a predetermined duration.

24. The base station of claim 23, wherein the type for the first channel access procedure or the second channel access procedure further includes a third type, and wherein the third type is performed by not sensing the channel.



Allowable Subject Matter
Claims 2, 6, 10, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD A WAQAS whose telephone number is (571)270-5642. The examiner can normally be reached 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAAD A. WAQAS
Primary Examiner
Art Unit 2468



/Saad A. Waqas/Primary Examiner, Art Unit 2468